Citation Nr: 0608437	
Decision Date: 03/23/06    Archive Date: 04/04/06

DOCKET NO.  02-07 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  What evaluation is warranted from April 19, 2000, for 
allergic rhinitis?

2.  What evaluation is warranted from April 19, 2000, for 
alopecia areata?

3.  Whether a 10 percent rating is for assignment for 
multiple, noncompensable service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel



INTRODUCTION

The veteran performed qualifying active duty service from 
February 1985 to February 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.  In April 2004, the Board remanded 
the veteran's appeal for further evidentiary development.  

The Board notes that the April 2004 remand listed as issues 
in appellate status claims of entitlement to service 
connection for a memory impairment and multiple joint 
complaints, claimed as due to an undiagnosed illness.  
However, an August 2005 rating decision thereafter granted 
service connection for migratory joint pain and cognitive 
impairment, and assigned each of these newly service 
connected disabilities a 10 percent rating dating back to the 
date of claim.  Because the August 2005 rating decision 
granted the veteran service connection for these 
disabilities, these issues are no longer before the Board for 
appellate adjudication.  With respect to the issue of whether 
a 10 percent rating is for assignment for multiple, 
noncompensable service-connected disabilities, the Board will 
defer consideration of this issue pending the development 
requested in this remand.  Thus, the issues on appeal are as 
listed on the first page of this remand.  

For the reasons outlined below, this appeal is REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, 
D.C.  Consistent with the instructions below, VA will notify 
you of the further action required on your part.


REMAND

The Board finds that another remand is required because, 
while the appeal was remanded in April 2004 to obtain 
information about the severity of his service connected 
disabilities and the veteran was afforded a VA examination in 
February 2005, that examiner did not fully answer the 
questions asked by the Board.  See Stegall v. West, 
11 Vet. App. 268 (1998) (where the remand orders of the Board 
are not satisfied, the Board itself errs in failing to ensure 
compliance).  In readjudicating the alopecia areata claim, 
the RO should be mindful of the United States Court of 
Appeals for the Federal Circuits holding in Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003).  

Accordingly, the appeal is REMANDED for the following action:

1.  The RO should have the claims folder 
forwarded to the VA examiner that 
conducted the February 2005 skin and 
respiratory examinations, if available, 
and to another physician if he is not.  
Thereafter, in accordance with the latest 
AMIE worksheet for rating rhinitis and 
the pre and post August 30, 2002, AMIE 
worksheets for rating skin disorders, the 
examiner is to issue an addendum to the 
February 2005 VA examination that 
provides a detailed statement of the 
nature and extent of any adverse 
symptomatology.  

a)  As to the rhinitis, in addition to 
any other information required by the 
AMIE worksheet, the examiner should 
provide an opinion as to whether polyps 
are present and, if not present, whether 
there is more than a 50 percent 
obstruction of the nasal passage on both 
sides or complete obstruction on one 
side?  38 C.F.R. § 4.97, Diagnostic 
Code 6522 (2005).

b)  As to alopecia areata, the examiner 
should provide an opinion under the old 
rating criteria (see 38 C.F.R. § 4.118, 
Diagnostic Codes 7800, 7803, 7804 (2002)) 
as to whether there is scarring and 
resulting disfigurement of the head, 
face, or neck.  

If there is any scarring due to 
alopecia areata, the examiner should 
describe the size and location of 
any scarring and an opinion as to 
whether such scarring is slightly, 
moderately or severely disfiguring.  

The examiner should also state 
whether there is a complete or 
exceptionally repugnant deformity of 
one side of the face or a marked or 
repugnant bilateral deformity 
attributable to alopecia areata.  

The examiner should also note the 
presence or absence of 
cicatrization, marked discoloration, 
color contrast, or similar 
deformity.

If there is any superficial scarring 
due to alopecia areata, the examiner 
should state whether it is poorly 
nourished with repeated ulceration?

If there is any superficial scarring 
due to alopecia areata, the examiner 
should state whether it is tender 
and painful on objective 
demonstration?

As to alopecia areata, the examiner 
should also provide an opinion under the 
new rating criteria (see 38 C.F.R. 
§ 4.118, Diagnostic Codes 7800, 7803, 
7804, 7831 (2005)) as to whether it 
causes disfigurement of the head, face, 
or neck.  

If there is any scarring due to 
alopecia areata, the examiner should 
note whether there is visible or 
palpable tissue loss; gross 
distortion or asymmetry of one, two, 
or three or more features or paired 
sets of features (nose, chin, 
forehead, eyes (inclusive of 
eyelids), ears (auricles), cheeks, 
and lips); a scar five or more 
inches (13 or more centimeters) in 
length; a scar at least one-quarter 
inch (0.6 centimeters) wide at the 
widest part; surface contour of a 
scar elevated or depressed on 
palpation; scar adherent to 
underlying tissue; skin hypo- or 
hyper-pigmented in an area exceeding 
six square inches (39 square 
centimeters); skin texture abnormal 
(irregular, atrophic, shiny, scaly, 
etc.) in an area exceeding six 
square inches (39 square 
centimeters); underlying soft tissue 
missing in an area exceeding six 
square inches (39 square 
centimeters); and/or skin indurated 
and inflexible in an area exceeding 
six square inches (39 square 
centimeters).

If there is any superficial scarring 
due to alopecia areata, the examiner 
should state whether it is poorly 
nourished with repeated ulceration?

If there is any superficial scarring 
due to alopecia areata, the examiner 
should state whether it is painful 
on objective demonstration? 

If there is any superficial scarring 
due to alopecia areata, the examiner 
should state whether it is unstable 
- that is, is there a frequent loss 
of skin covering the scar?

The examiner should also state 
whether there is loss of all body 
hair due to alopecia areata or 
whether the hair loss is limited to 
the scalp and face?

Photographs of any scarring and/or 
disfigurement should be taken.

2.  The RO should review the addendum to 
ensure that it is in complete compliance 
with the directives of this REMAND.  If 
it is deficient in any manner, the RO 
must implement corrective procedures at 
once.  

3.  If, while in remand status, 
additional evidence or information 
received triggers a need for further 
development or assistance under the 
Veterans Claims Assistance Act of 2000 
(VCAA), such as providing the veteran 
with updated notice of what evidence has 
been received and not received by VA as 
well as who has the duty to request 
evidence, then such development must be 
undertaken by VA.  38 U.S.C.A. §§ 5100, 
5103, 5103A (West 2002 & Supp. 2005); 38 
C.F.R. § 3.159 (2005).  Any relevant 
notices should also be in compliance with 
the requirements per Dingess/Hartman  v. 
Nicholson, Nos. 01-1917 & 02-1506 (U.S. 
Vet. App. March 3, 2006).

4.  Thereafter, the RO must readjudicate 
the veteran's claims.  The RO is advised 
that they are to make a determination 
based on the law and regulations in 
effect at the time of their decision, to 
include any further changes in VCAA and 
any other applicable legal precedent.  
The RO should also consider whether 
"staged" ratings are appropriate.  
Fenderson v. West, 12 Vet. App. 119 
(1999).  (The effective date for the 
change in criteria should be considered 
when assigning any staged rating.)  In 
readjudicating the alopecia areata claim, 
the RO should also be mindful of the 
Federal Circuits' holding in Kuzma.  If 
any of the benefits sought on appeal 
remain denied, the appellant and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence received, and any evidence not 
received, and all applicable laws and 
regulations considered pertinent to the 
issues currently on appeal including the 
old and new criteria for rating alopecia 
areata.  A reasonable period of time 
should be allowed for response. 

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The appellant need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2005) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 


